Case 3:18-cv-00097-GEC Document 27-20 Filed 10/31/19 Page 1 of 9 Pageid#: 258




                IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                     CHARLOTTESVILLE DIVISION

____________________________________
                                    )
                                    )
MICHAEL DONALDSON,                  )
                                    )
      Plaintiff,                    )
                                    )
            v.                      )    Case No.: 3:18CV00097
                                    )
TRAE FUELS, LLC., et al.            )
                                    )
      Defendants.             )
                                    )
____________________________________)

            DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT




                              EXHIBIT 16
Case 3:18-cv-00097-GEC Document 27-20 Filed 10/31/19 Page 2 of 9 Pageid#: 259




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                              CHARLOTTESVILLE DIVISION



                                             )
  MICHAEL DONALDSON,                         )
                                             )
         Plaintiff,                          )
                                             )
                v.                           )      CaseNo.: 3:18CV00097
                                             )
  TRAE FUELS, LLC., et al.                   )
                                             )
        Defendants.                          )
                                             )


                      DEFENDANTS’ OBJECTIONS AND RESPONSES TO
                            PLAINTIFF’S INTERROGATORIES

         DefendantsTRAE-Fuels, LLC (“TRAE”) andEnviroTechServices,Inc. (“ESI”) hereby

                                       toPlaintiffsfirst set ofinterrogatories.
                            andresponses
  sets forth their objections

                                  GENERAL OBJECTIONS

                                 the following
         Defendantsherebyinterpose                           tothe interrogatories
                                             general objections

  servedbyPlaintiff.

                                       definition,
     A. Defendantsobjecttoanyinstruction,                      that attemptsto imposea
                                                 orinterrogatory

                 andbeyond
         dutyabove                     set forth in Fed. R. Civ. P. 26 and33.
                         the obligations

                                       definition,
     B. Defendantsobjecttoanyinstruction,                      that seeksinformation
                                                 orinterrogatory

                                     privilege,workproduct
         protectedbythe attorney-client                          orother applicable
                                                        protection,

         privilege.

                                                                       tothe extent
                                             and/ormodifythese responses
     C. Defendantsreservethe right tosupplement

                                is discoveredat anytime priortotrial inthis matter.
         that further information



                                           Page 1 of11
Case 3:18-cv-00097-GEC Document 27-20 Filed 10/31/19 Page 3 of 9 Pageid#: 260




         3.                       who contributed
                Identifyeach person                                     Position
                                               the facts set forth inyour

                                                                        employees
                               toPlaintiffsEEOC charge andanyother ofyour
  Statementtothe EEOC inresponse

        with ingathering the factual information
    spoke
  you                                                                 Statementto
                                                 includedinthe Position
                                               you

  the EEOC.


                               toNos. 2.
         Response: See Responses


        4.      Identifyanddescribe each act you  toinvestigatePlaintiffsallegation(s)
                                               took

                                                           you
                                   andidentifyeach individual
  related todisabilitydiscrimination                          contactedanddescribethe

                         provided.
            each individual
  information


                                                                  that it seeks
                                                      onthe grounds
         Response: Defendantsobjecttothis interrogatory

                                    protection.
            protectedbythe workproduct
  information


         5.                                             contentions
                Describe the completefactualbasis foryour             Position
                                                                 inyour

                                                 performance,
  Statementtothe EEOC that Plaintiffengaged inpoor                 that he failed to
                                                           including

                                                                          failed toproduce
             usethe IPS system; had mismanaged his HR file responsibilities;
  appropriately

                                                             logs; andthat Plaintiffs
  accuratefinancialstatements; failed to timelyenterproduction

  mismanagementofthe IPS systemcausedPlaintiffto draw onTrae-Fuels'lineofcredit topay

          expenses.
  operating


                Mr. Donaldson
         Response:                                                 ofhis position
                            ’s difficultywith meetingthe expectations

                                                  corrections
                earlyinhis tenureandrequirednumerous
  became apparent                                                         and
                                                            byhis co-workers

            InMay2014, morethan sixmonthsafter he was hired andinitiallytrained,
  supervisors.

              was still unabletounderstand
  Mr. Donaldson                                                   ’s IFS / accounting
                                         andcorrectlyusethe company

                     which are crucialtothe company
  softwareapplications,                                       success anda corefunction
                                                  ’s operational


                                          Page 4of11
Case 3:18-cv-00097-GEC Document 27-20 Filed 10/31/19 Page 4 of 9 Pageid#: 261




                                              ’s continued
               as Controller.DuetoMr. Donaldson
  ofhis position                                                        andaccount
                                                                tomonitor
                                                        inability

                             usingIPS, he was informedthat he wouldberequiredtoundergo
  forcritical businessfunctions

                         ’s IPS system. This occurred,at company
  re-trainingonthe company                                           onMay 14-15,
                                                               expense,

  2014.

                                                                         was forcedto
          A short time later, basedonhis mismanagementofIPS, Mr. Donaldson

                                                                  costswhich meant
                                               ’s general operating
  draw onTRAE’s lineofcredit topayforthe company

                 had gonecash negative. This emergencyeventwas undetectedbyMr.
  that the company

          untilthe last momentduetohis lackofunderstanding
  Donaldson                                                              ofthe IPS
                                                         andimplementation

  systemtoolsandapplications.

                                                                                 other
          OnJune4,2014, after the cash negativeincidentandafter failing at numerous

                                                                   Strategist forparent
  duties, JohnFrink(TRAE’s General Manager), Chris LaRocco(Corporate

        ESI), andBeth Aleman(ESI’s HumanResourcesManager) met with Mr. Donaldson
  company,

                               forhis position.
                     expectations
  todiscussperformance                                               with a
                                                          was provided
                                              Mr. Donaldson

                                                                             ofhis job.
                                                            andresponsibilities
  detailed critiqueofhow he had failed tomeet the expectations

                                                    file responsibilities.Those
                                 tomanage HR employee
  Onesuch failurewas his inability

                                                    FranHolliday,becauseMr.
                had tobe transferredtoanotheremployee,
  responsibilities

               incapable
          proved
  Donaldson                                           was toldat the meeting that
                       ofsuch management. Mr. Donaldson

                   more qualitative/quantitatiwork
  “he needstoproduce                                                      ” A copy
                                               ve andbe a hands oncontroller.

                       NoticefromMr. Donaldson
               Counseling
  ofthe Employee                                               this meetingwill be
                                             ’s file documenting

                                                                 ’s errorsand
                                      emails inwhich Mr. Donaldson
  produced.Inaddition,there are munerous

                                                                       andco-workers.
                                      byMichelle Mills andhis supervisors
  oversightswere called tohis attention

  These emails will be produced.




                                         Page 5 of11
Case 3:18-cv-00097-GEC Document 27-20 Filed 10/31/19 Page 5 of 9 Pageid#: 262




        The lackofaccuracyinthe financialreportsandcash flowstatementspreparedby

              requiredKevinWhyrick(ESI’s Vice President- Finance)andMr. LaRoccoto
  Mr. Donaldson

                        call with Mr. Donaldson.
       a weeklyconference
  convene                                                              were forced
                                               Ultimately, ESI employees

                                                                   was unabletodoso.
  tosimplycreate the cash flowreportsthemselves becauseMr. Donaldson

                                                               failed totimelyenter
                            sessiononJune4,onJune6 Mr. Donaldson
        Despitethe counseling

               logs intoIFS fromMay24 which were duethat day. OnJune9 he turnedin
  the production

                          workona cash flowanalysisrequestedbyMr. LaRocco. On
            andunpresentable
  substandard

                                                                         becauseit
                     turnedin anothercash flowanalysisthat was unacceptable
  June17 Mr. Donaldson

                     data. OnJune18 Mr. Donaldson
  was missingpertinent                                      were informedthat Mr.
                                                ’s supervisors

                                                   systemas he was toldtoat his re­
          still had notimplementedthe IFS accounting
  Donaldson

                                                         byMr. LaRoccoina memo
  traininga monthearlier. Manyofthese issuesare documented

  writtenonJune26, 2014, andthis memowill beproduced.

                                    with a temporary
                        Mr. Donaldson
        TRAE had provided                                              learning
                                                           assistantupon
                                                   accountant

                                                                  however,who dismissed
  ofhis cancerdiagnosistoassist with his work. It was Mr. Donaldson,

                                      that he was notinanyneedofassistance.
              worker,tellingthe company
  the temporary

                                                                torequire
                                                         continued
        Throughoutthe rest ofJuneandJuly2014 Mr. Donaldson

        corrections
  numerous                                                               tobe
                  tohis work.OnAugust4,he failed toarrange fornewemployees

                                              despitea writtenreminderfromMs. Aleman
                            anddental insurance
  signed upforhealth, vision,

                                                                              to
                                                                       continued
  onJuly28. Thus, despiteTRAE’s best effortstore-trainhim, Mr. Donaldson

                           forhis position.
             the expectations
  underperform                                        toperformhis jobwas the sole
                                          His inability

  reasonforhis dismissal onAugust20, 2014.

                                at TRAE onJune3, 2014, Ms. Alemanlearnedthat Mr.
        DuringonHR auditconducted

                          placedaccounts
          had impermissibly
  Donaldson                                                 Visa bills in
                                            items andun-opened
                                      payable



                                        Page 6 of11
Case 3:18-cv-00097-GEC Document 27-20 Filed 10/31/19 Page 6 of 9 Pageid#: 263




               files. Ms. Alemanalsolearnedthat Mr. Donaldson
  randomemployee                                                         file was
                                                            ’s ownpersonnel

                                                                               Ms.
                                   agreementhe signedwhen he beganhis employment.
  missingthe executedconfidentiality

               Mr. Donaldson
  Alemanprovided                                           agreementwhich he signed.
                           with a replacementconfidentiality

                    will beproduced.
       ofthe document
  A copy

                                            tothis interrogatory
                                   inresponse
        Further detailed information                                       within the
                                                               are contained

                inresponse
         produced
  documents                                             ofdocuments.
                         toPlaintiffsrequestforproduction


        6.     Identifythe essential functions,             and/ordutiesofthe controller
                                             responsibilities,

         including
  position,                                     humanresourceduties, as well as any
                 withoutlimitationthe controller's

                         andthe basis foreach such change fromJanuary1, 2014 until
  changes inthose functions

  December31,2015.


                                    is responsible
                            Controller
        Response: The Company                                    andoversightof
                                                forthe preparation

                                   manufacturing
  the financialrecordsforthe Company,                         management,dayto
                                               costing,inventory

              oversightofsomeadministrativeemployees,
  dayaccounting,                                                          forthe
                                                   andis further responsible

                                              is responsible
                                  The Controller
  strategic directionofthe Company.                                  tothe
                                                          forreporting

  managementteam with TRAE, as well as with the managementteam within the parent

        ESI.
  company,


        7.                                                                 that occurred
               Describe anyinstancesofPlaintiffsalleged deficientperformance

          learnedofPlaintiffscancerdiagnosisandyour
  beforeyou                                              to each such instance,
                                                  response

             effortstoinformPlaintiffofsuch alleged deficiencies.
          your
  including


                             toNo. 5.
        Response: See Response




                                        Page 7 of11
Case 3:18-cv-00097-GEC Document 27-20 Filed 10/31/19 Page 7 of 9 Pageid#: 264




         8.    Describe the completefactual basis foryour           that Plaintiffsalleged
                                                        determination

  mismanagementofIPS causedTRAP toneedtodraw onTRAE’s lineofcredit topayforthe

                         costs.
         general operating
  company's

                                                 produced
                             toNo. 5. See documents
        Response: See Response                                   toPlaintiffs
                                                        inresponse

  requestsforproduction.


         9.                                        communicated
               Identifyeach time Plaintiffsco-workers             that they had been
                                                              toyou

  forcedtocorrecthis work.

                                                 produced
                             toNo. 5. See documents
        Response: See Response                                   toPlaintiffs
                                                        inresponse

  requestsforproduction.


         10.                                           assistantaccountan
               Describe the establishmentofthe temporary                  t
                                                                        position,

                                                 was established, the dutiesand
          withoutlimitationthe reasonsthe position
  including

                you
  responsibilities intendedforthe position,                       was eliminated.
                                         andthe reasonsthe position

                                                 produced
                             toNo. 5. See documents
        Response: See Response                                   to Plaintiffs
                                                        inresponse

  requestsforproduction.


         11.                                              Defendantsusetoaddress deficient
               Describe all policies,practicesandprocedures

                 e employee
   workperformancand                                      related to such policies,
                          disciplineandidentifyall documents

   practices,orprocedures.

                                                                 e employee
         Response:The practiceofaddressingdeficientworkperformancand

                                                                  describinga standard
  disciplineis handled ona case-by-casebasisandthere are nodocuments

                            that mustbe followed.
        practice, orprocedure
  policy,




                                         Page 8 of11
Case 3:18-cv-00097-GEC Document 27-20 Filed 10/31/19 Page 8 of 9 Pageid#: 265




  Dated: May 17, 2019.



  As to Responses:




                             As toObjections,


                              /s/ tyatUxM S, 'Hichoti

                              Jackson S. Nichols, Esq. (VSB # 87225)
                              CohenSeglias Greenhall Pallas & FurmanPC
                              1828 L. Street, N.W., Suite705
                              Washington,D.C. 20036
                              (202)466-4110
                              JNichols@CohenSeglias.com

                                  —and—

                              /s/ JlanA   Jliefid&i


                              Lars H. Liebeler, Esq.
                              (admittedpro     hacvice)
                              Lars Liebeler    PC
                              1828 L. Street, N.W., Suite 705
                              Washington,D.C. 20036
                              (202) 774-1510
                              L Li e bel er@ L H L- Law Fi rm .com




                                   Page 10 of11
Case 3:18-cv-00097-GEC Document 27-20 Filed 10/31/19 Page 9 of 9 Pageid#: 266




                                CERTIFICATE OF SERVICE

        This is tocertifythat I have onMay___ , 2019 servedall the partiesinthis case with this

                                                             byelectronicmail.
  Defendant’s ObjectionsandResponsestoPlaintiffsInterrogatories



                                            /s/ JLvuiJltetfetei

                                             Lars H. Liebeler, Esq.




                                          Page 11 of11
